DANAHY, Acting Chief Judge.
The appellant seeks review of a summary judgment against it in the amount of *832$6,887.10 representing rental charges for scaffolding leased to the appellant by the appellee plus charges for the alleged loss of the scaffolding and tax. Upon consideration of the briefs and the record on appeal, we conclude that there are genuine issues of material fact as to the recoverable rental charges, the appellant’s responsibility under the lease for the return of the scaffolding, and the amount claimed by the appellee for the loss of the scaffolding. Therefore, we reverse the final summary judgment and remand this cause for further proceedings. Holl v. Talcott, 191 So.2d 40 (Fla.1966); St. Clair v. Smith, 445 So.2d 1113 (Fla. 2d DCA 1984).
REVERSED AND REMANDED.
CAMPBELL and HALL, JJ., concur.